1344 (R£v 06,17) Case 1:18-CV-01485-TW M@IJIEEEH€G 12/22/18 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court 'I`his form, approved by the Jud.icial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet_ (SEE Bv/SZRUCTIONS ONNEXTPAGE OF ZHS FORM_)

 

I. (a) PLAIN'I'IFFS DEFENDAN'I`S
STR|KE 3 HOLD|NGS, LLC JOHN DOE subscriber assigned |P address 74.76.13.193
(b) Co\mcy ofResidence of Fim Lis¢ed Plamu'tf Kent County, DE Councy of Resid¢nce of Fim Lisced Defendam Rensse|aer
(EXcEPrm us PL,uszFF cAsEs) aNus_ PLAMZFF cAsas 0NL)9

NOTE: IN LAND CONDEMNATION CASES, USE 'I'HE LOCA'I'ION OI"
'I'HE TRACT OI" LAND INVOLVED

(C) Attomeys (Firm Name, Addre.ss, and Telephone Mlmber) Attomeys (IfKnaWn)

The James Law Firm, PLLC
445 Hami|ton Avenue, Suite 1102, White P|ains, New York 10601
(914) 358-6423

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l]. BASIS OF JURISDIC'I`ION (Place an "X" in OneBax 0n1y) Il]. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Baxfor Plaintg@'
(For Divmity Cases Only) and One Boxfor Defandant)
81 US Govemnrnt 83 I-`ederalQuestion PTI-` DEl-` P'I'I-` DEI-'
Plaintih` (US. Govemmeni Not a Party) Citizm of This State 8 l 3 1 Incorpotated or Pn`ocipal Place 3 4 8 4
of Business In This State
8 2 U S Govemmeot 8 4 Divcrsity Citizen of Another State 8 2 3 2 Incorpoiated and Ptincipa] Placc 3 5 8 5
Defendant (Indicate Cit'memhip of Parties in Imn ll!) of Business In Another State
Citizen or Subject of a 8 3 3 3 Forcign Nation 3 6 8 6
F°‘MY
IV. NATlmE OF SUTI (Place an "'X' in One Box Only) Click here for: Natute of Suit Code Descii tions_
l CONTRACI' 'IOR'I'S l"ORFEl'I'URE/FENALTY BANKRUPTCY 0'1'III".R SI'ATU'I'ES l
8 110 lnsutance PERSONAL lNJ'URY PERSONAL lNJU'RY 3 625 Drug Related Seiznrc 8 422 Appeal 28 USC 158 3 375 False Claims Act
8 120 Marine 3 310 Airplane 8 365 Personal Injury - ofProperty 21 USC 881 8 423 Withdrawal 3 376 Qui Tam (31 USC
8 130 Miller Act 3 315 Aixplane Product Product liability 3 690 Other 28 USC 157 3729(2))
8 140 Negotjable lostnmlent liability 8 367 Hnlth Caer 3 400 State Reapportioommt
g 150 kemva ofovupaymnn :1 320 Assaulg Libe.l & Pvmmamm'cal gm 3 410 Amimm
& F.nforcenr_ot of Judgment Slander Persooal lnjury 820 Copyn`ghts 3 430 Banks and Banking
8 151 Medicare Act 3 330 l-`edeial F_mployers’ Product liabith 8 830 Patent 3 450 Commuce
8 152 Reoovery of Defaulted liability 8 368 Asbestos Personal 8 835 Patent - Abbreviated 3 460 Depomtion
Studmt Loans 3 340 Marine lnjury Product Ncw Drug Application 3 470 Racketeer lot]uenoed and
(Excludes Veterans) 3 345 Man`ne Product liability 8 840 'I`radunark Cotrupt Organintions
8 153 Recovery of Ovcipayment liability PE.RSONAL PROPERTY LABOR SOCIAL SECURHV 3 480 Comumer Credit
of Veteran`s Benefits 3 350 Motor Vehicle 8 370 Other Fraud 3 710 Fair l.abor Standards 8 861 HIA (1395&) 3 490 Cable/Sat 'I'V
8 160 Stockholders’ Suits 3 355 Motor Vehicle 8 371 Truth in Lending Act 8 862 Black Lung (923) 3 850 Secm~ities/Connnoditis/
8 190 Othcr Connact Product liability 8 380 Other Persooal 3 720 labor/Maoagcment 8 863 DIWC/DIWW (405(g)) Exchange
8 195 Contnct Product liability 3 360 Other Personal Propu'ty Damage Rela|ioos 8 864 SSID Title XVI 3 890 Other Statutory Actioos
8 196 Franchise Injury 8 385 Property Damage 3 740 Railway Labor Act 8 865 RSI (405(g)) 3 891 Agn`cultural Ac|s
3362Personallnjmy- ProductLiability 3751FamilyandMediml 8893EuviroommlMattets
Medical `oe leave Act 3 895 Frcedom of lnfotmation
l RILAL PROPERTY ClVlL RIGHTS PRISONER PE'ITI'IONS 3 790 Otl\er labor litigation FEDERAL 'I'AX SUII`S Act
8 210 land Condcmnation 3 440 Other Civil Rights Habeas Corpus: 3 791 F_mployee Retiremmt 8 870 'I`axes (U S Plaintift` 3 896 Arbitration
8 220 Foreclosure 3 441 Voting 8 463 Alien Detainee lucome Security Act or Defeudant) 3 899 Adminisuative Procedure
8 230 Reot Luse & Ejectment 3 442 Employmmt 8 510 Motions to Vaa\te 8 871 IRS_'I`hird Party Act/Review or Appal of
8 240 Torts to Land 3 443 Housing/ Sentmce 26 USC 7609 Agency Decision
8 245 'I`ort Product liability Accommodations 8 530 Gcnelal 3 950 Constitutionality of
8 290AllOtherlePrope¢ty 3 445Amer w/Disabilities- 8 535 DeathPenalty mmlm State Statutes
Employment Other: 3 462 Naturalization Application
3446Aon' w/Disabilities~ 8540Mandamus&0!her 346501herlmmigntion
Other 8 550 Civil Rights Actions
3 448 Education 8 555 Prison Condid`on
8 560 Civil Detaioee -
Conditioos of
Conliim\ent
V. ORIGIN (Place an "'x" in one Bax only)
g l Original 8 2 Removed E'om 8 3 Remanded from 8 4 Reinstated or 8 5 Transfmed hom 8 6 Multidistrict 8 8 Multidisttict
Proceed.ing State Court Appellate Court Reopened Another Disu-ict Litigation - Lit:igation -
(speci[y) Transfer Direct File
Cite the U_S_ Civil Statute under which you are filing (Do nor rite jurisdictional slamles unless di\'mit_v):
17 U.S.C. § 101
vI. CAUSE oF ACTION Bn.ef l .pdoo ofcause:
§opyright |nfringement
VII. REQUESTED IN 8 CHECK IF THIS IS A CLASS ACTION DEL'IAND 5 CHECK YES only if demanded in Comvlaintf
COMPLAINT: UNDER RULE 23, F-RCv-P- 150000 JURY Dl-:MAND= a Y¢s cl No
V]II. RELA'I`ED CASE(S)
(See instructions):
[F ANY JUDGE DoCKET NUMBER
DATE SIGNATURE 01-` ATI'ORN'EY OF RECORD
12/22/2018 /s/ Jacque|ine M. James

 

I"OR Ol"I"ICE USE ONLY

API>LY]NGo-'P IUDGE T]M MAG IuDGE
Case No.: 1:18-CV-1485

 

